1 F.3d 1247NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellant,v.Cyril T. HANNA, Defendant-Appellee.
No. 93-10047.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 17, 1993.Decided July 19, 1993.

Before NORRIS and RYMER, Circuit Judges and TAYLOR, District Judge*
MEMORANDUM**
The government appeals the district court's order requiring it to review and produce impeachment materials from the files of the San Francisco police officers who will be testifying at defendant's trial.  The threshold issue in this case is whether the district court's order is contrary to our holding in United States v. Dominguez-Villa, 954 F.2d 562 (9th Cir.1992).
Because the record in this case provides no evidentiary basis for distinguishing it from Dominguez-Villa, we vacate the order of the district court and remand for further proceedings.
VACATED and REMANDED.



*
 The Honorable Gary Taylor, United States District Judge for the Central District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3